IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                               NO. 2015-CA-01513-COA

JANICE LODEN SULLIVAN                                                   APPELLANT

v.

JAMES WAYNE SULLIVAN                                                      APPELLEE

DATE OF JUDGMENT:                         08/31/2015
TRIAL JUDGE:                              HON. JACQUELINE ESTES MASK
COURT FROM WHICH APPEALED:                LEE COUNTY CHANCERY COURT
ATTORNEY FOR APPELLANT:                   MICHAEL LEE DULANEY
ATTORNEYS FOR APPELLEE:                   JASON D. HERRING
                                          MICHAEL SPENCER CHAPMAN
NATURE OF THE CASE:                       CIVIL - DOMESTIC RELATIONS
TRIAL COURT DISPOSITION:                  GRANTED DIVORCE AND DIVIDED
                                          ASSETS
DISPOSITION:                              REVERSED AND REMANDED - 03/21/2017
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

      BEFORE LEE, C.J., ISHEE AND GREENLEE, JJ.

      LEE, C.J., FOR THE COURT:

¶1.   In this appeal, the primary issue is whether the chancellor failed to make specific

findings of facts and conclusions of law as required by Ferguson.1 Because the chancellor

failed to do so, we reverse and remand.

                              PROCEDURAL HISTORY

¶2.   Janice Loden Sullivan filed a complaint for divorce on March 8, 2014, in the Lee

County Chancery Court against her husband, James Wayne Sullivan. Ultimately, the parties



      1
          Ferguson v. Ferguson, 639 So. 2d 921, 928 (Miss. 1994).
consented to an irreconcilable-differences divorce and submitted the issues of equitable

distribution, alimony, and attorney’s fees to the chancellor. The chancellor executed a

judgment of divorce on August 31, 2015, which was filed with the chancery clerk on

September 3, 2015. The chancellor granted the divorce and divided the marital assets. The

chancellor also awarded Janice $1,360 per month from Wayne’s retirement account “for up

to twelve years effective September 1, 2015.”

¶3.    Janice now appeals, raising several issues which we have condensed as follows: (1)

the chancellor did not make specific findings pursuant to Ferguson, and (2) the chancellor

failed to make specific findings regarding the alimony award.

                                         FACTS

¶4.    Janice and Wayne were married in 1998 and separated in 2014. At the time of the

parties’ marriage, Wayne was a dean at Itawamba Community College, earning

approximately $80,000 per year. By the time he retired in 2010, his salary was approximately

$150,000 per year. Wayne drew $8,208.22 per month in state retirement. After retirement,

Wayne continued to do contract work, earning approximately $6,900 per month. During

trial, which was held in July 2015, Wayne testified that he anticipated retiring from his

contract position in June 2016 and that the retirement account associated with this position

totaled $67,767.

¶5.    Janice was a registered nurse but quit working in 2012 due to health issues. Janice

received $1,333 per month from a trust established by her deceased mother. There was

testimony that Janice’s father had regularly been giving Janice as much as $29,000 a year,



                                             2
sometimes in monthly installments.

¶6.    The couple bought their current marital home, located in Tupelo, Mississippi, in 2010,

for $166,000. They purchased the home outright using $130,000 from Janice’s father and

the remainder from Wayne. The home was appraised at $220,000. The couple also had a

savings account containing approximately $341,329.

                               STANDARD OF REVIEW

¶7.    We afford chancellors much discretion in our review of domestic-relations cases.

Steiner v. Steiner, 788 So. 2d 771, 777 (¶18) (Miss. 2001). This Court will not disturb a

chancellor’s findings unless they are manifestly wrong or clearly erroneous, or the chancellor

applied an erroneous legal standard. Mizell v. Mizell, 708 So. 2d 55, 59 (¶13) (Miss. 1998).

                                       DISCUSSION

       I.     Application of Ferguson

¶8.    According to both Janice’s and Wayne’s briefs, the chancellor made an oral ruling via

telephone. The record does not indicate when this occurred, and a court reporter was not

present. As a result, this oral ruling was not included in the record on appeal. The

chancellor’s judgment of divorce does not reference this oral ruling. The judgment simply

awarded the marital home to Janice, divided the savings account, divided the marital assets,

and awarded Janice $1,360 per month from Wayne’s state retirement “for up to twelve years

effective September 1, 2015.” The chancellor never referred to Ferguson or its guidelines.

¶9.    In Lee v. Lee, 78 So. 3d 326, 329 (¶11) (Miss. 2012), the chancellor mentioned

Ferguson in his ruling from the bench, but he did not apply the factors or make factual



                                              3
findings and conclusions of law. Also, in the final divorce decree, the chancellor failed to

mention Ferguson or apply its guidelines. Id. The Mississippi Supreme Court found this

was reversible error and remanded for the chancellor to make specific findings regarding

Ferguson. Id. at 329-30 (¶14).

¶10.   As previously stated, the chancellor here did not mention Ferguson or its guidelines

in her judgment. And neither party contends that she applied the factors during her oral

ruling. We note that “failure to make an explicit factor-by-factor analysis does not

necessarily require reversal where we are satisfied the chancellor considered the relevant

facts.” Seghini v. Seghini, 42 So. 3d 635, 641 (¶21) (Miss. Ct. App. 2010) (citation omitted).

However, the record here simply does not show that the chancellor adequately considered or

applied the factors. Thus, we must reverse and remand for a proper application of the

Ferguson factors.

       II.    Alimony

¶11.   Janice also argues that the judgment is unclear as to whether the award of $1,360 per

month from Wayne’s state retirement is alimony. Wayne contends the amount is not

alimony, but an equitable division of the marital assets.

¶12.   If the award was in fact alimony, the chancellor failed to make specific findings as

required under Armstrong v. Armstrong, 618 So. 2d 1278, 1280 (Miss. 1993). “Failure to

make an on-the-record Armstrong analysis is manifest error.” Lowrey v. Lowrey, 25 So. 3d
274, 280 (¶7) (Miss. 2013). If the award was in fact part of the equitable distribution under

Ferguson, the chancellor’s specific findings on remand should resolve any confusion.



                                              4
¶13. THE JUDGMENT OF THE LEE COUNTY CHANCERY COURT IS
REVERSED, AND THIS CASE IS REMANDED FOR FURTHER PROCEEDINGS
CONSISTENT WITH THIS OPINION. ALL COSTS OF THIS APPEAL ARE
ASSESSED TO THE APPELLEE.

    IRVING AND GRIFFIS, P.JJ., BARNES, ISHEE, CARLTON, FAIR, WILSON,
GREENLEE AND WESTBROOKS, JJ., CONCUR.




                                 5